Citation Nr: 0812270	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for myofascial 
disorder.

2.  Entitlement to service connection for nausea and flu-like 
symptoms.

3.  Entitlement to service connection for fatigue.

4. Entitlement to service connection for chest pain.

5.  Entitlement to service connection for dizziness and 
lightheadedness.

6.  Entitlement to service connection for temporomandibular 
joint pain.

7.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

8.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

9.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

11.  Entitlement to an increased rating for major depression 
and anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Steven G. Haugaard, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1973 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In a June 2006 supplemental statement of the case (SSOC), the 
RO included the issue of entitlement to service connection 
for constipation secondary to service-connected degenerative 
disc disease of the lumbar spine.  This issue was not 
addressed in the June 2005 statement of the case (SOC).  In 
fact, the RO granted service connection for the disability by 
a rating decision on the same day that the SSOC was issued.  
Thus, the benefit sought by the veteran was granted in full.  
Without the filing of the documents that constitute an 
appeal, see 38 C.F.R. § 20.200 (2007), the Board does not 
have jurisdiction to review the issue.


FINDINGS OF FACT

1.  The veteran does not have a myofascial disorder that is 
attributable to his active duty service.

2.  The veteran's symptoms of nausea and flu-like symptoms, 
fatigue, chest pain, dizziness and lightheadedness, are not 
manifestations of a disability that is attributable to his 
active duty service.

3.  The veteran does not have a disability of the 
temporomandibular joint.

4.  The veteran does not have peripheral neuropathy of any 
extremity.

5.  The veteran's service-connected major depression and 
anxiety disorder have been manifested by symptoms that 
include depression, anxiety, panic attacks, sleep 
disturbance, and poor concentration, which have resulted in 
occupational and social impairment with no more than reduced 
reliability and productivity.




CONCLUSIONS OF LAW

1.  The veteran does not have a myofascial disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have a disability manifested by 
nausea and flu-like symptoms that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The veteran does not have a disability manifested by 
fatigue that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  The veteran does not have a disability manifested by 
chest pain that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

5.  The veteran does not have a disability manifested by 
dizziness and lightheadedness that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

6.  The veteran does not have a disability of the 
temporomandibular joint that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

7.  The veteran does not have peripheral neuropathy of the 
right upper extremity that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

8.  The veteran does not have peripheral neuropathy of the 
left upper extremity that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

9.  The veteran does not have peripheral neuropathy of the 
right lower extremity that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

10.  The veteran does not have peripheral neuropathy of the 
left lower extremity that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

11.  The criteria for a rating in excess of 50 percent for 
service-connected major depression and anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the service connection 
claims on appeal has been accomplished.  Through a September 
2003 notice letter, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claims.  By a March 2006 notice letter, the 
RO provided the veteran with the criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in June 2006, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

Through the September 2003 notice letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate his increased rating claim concerning his 
service-connected psychiatric disability.  The notice letter 
told the veteran that he needed to submit evidence indicating 
that his disability had increased in severity.  The evidence 
could include medical evidence or statements from persons who 
had witnessed the symptoms.  Claimed psychological 
disabilities were also considered service connection claims 
by the RO because the veteran's service-connected psychiatric 
disability had yet to be re-characterized as a depression and 
anxiety disorder.  In the veteran's case, because his 
disability is rated under a diagnostic code that contains 
criteria consisting of specific symptomatology related to 
mental disorders, the veteran was generally notified of the 
requirements necessary to establish a higher disability 
rating in the March 2004 rating decision and a June 2005 SOC.  
Thus, the veteran was put on notice that it was necessary to 
demonstrate more than the effect of any worsening on his 
employment and daily life; he had to also meet the criteria 
set forth in the diagnostic code.  Consequently, remand for 
further notification regarding the substantiation of the 
claims is not necessary.

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  The veteran was also told that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Consequently, the Board finds that the 
veteran has been put on notice to submit any pertinent 
evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records 
(SMRs) have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Minneapolis, Minnesota, and Sioux Falls, South 
Dakota.  The veteran has submitted medical records from 
multiple private treatment providers.  Additionally, the 
veteran was provided several VA examinations in connection 
with his claims, the reports of which are of record.  
Furthermore, the veteran was afforded a hearing before the RO 
in January 2006, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran contends that he suffers from multiple 
disabilities resulting from two incidents that occurred 
during his active duty service.  The veteran states that he 
blacked out during in-flight training on one occasion and was 
injured during ejection seat training on another occasion.  
He maintains that he experiences many disabling symptoms that 
are related to those two events.  Specifically, he asserts 
that he experienced whiplash, and all its associated 
symptoms, as a result of the ejection seat injury.  Thus, he 
believes service connection is warranted.

The veteran's SMRs document that the veteran lost 
consciousness during pilot training while flying in May 1973.  
The veteran was attempting acrobatic maneuvers when he 
blacked out.  According to the records, he awoke with his 
head leaning against the cockpit.  He managed to land the 
aircraft without incident.  The veteran had post-incident 
complaints of pain, dizziness, lightheadedness, slurred 
speech.  Later that month, a flight surgeon ruled out hypoxia 
and provided a diagnostic impression of temporary 
unconsciousness secondary to excessive acceleration forces 
and possible hyperventilation secondary to normal fear 
response.

In June 1973, the veteran continued to complain of vague 
neurological symptoms, but examination revealed no neurologic 
disease.  In August 1973, the veteran was seen at the United 
States Air Force School of Aerospace Medicine (USAFSAM) for 
evaluation.  A history of in-flight loss of consciousness was 
noted.  The veteran's initial examination was normal except 
for a Terminal IV heart rate conduction defect.  There were 
no findings on further ophthalmology and otolaryngology 
examination.  A dental examination revealed problems with a 
few of the veteran's teeth.  On further neurological 
examination, the veteran had normal motor, reflex, and 
sensation results.  No peripheral neuropathy or cervical root 
disease was found.  The veteran's primary diagnosis was in-
flight physiological loss of consciousness secondary to 
increased "G" forces.  He was also diagnosed with an 
anxiety neurosis secondary to the loss of consciousness.  In 
September 1973, the veteran was seen again by USAFSAM for 
further psychiatric evaluation prior to his discharge from 
active duty.  His diagnosis was changed to a conversion 
neurosis.

The SMRs are negative for an ejection seat training incident.  
The veteran states that he was injured when the training 
ejection seat was improperly fired and he was not positioned 
correctly in the seat.  He submitted a statement from a 
fellow service member, dated in November 2001, who 
corroborated the incident.  The Board notes that the veteran 
has already been awarded service connection for a cervical 
spine disability, a lumbar spine disability, and left ear 
tinnitus as a result of the ejection seat injury.  He has 
also been awarded service connection for associated 
headaches, constipation, and right and left shoulder 
disabilities.

Myofascial Disorder

A review of the post-service medical records reveals that the 
veteran has current complaints of chronic muscle and joint 
pain.  He has been treated intermittently for musculoskeletal 
pain since at least November 1978.  At that time, a history 
of a 1977 skiing accident was provided.  On one instance, in 
September 1982, he was diagnosed with muscle spasms with an 
unknown etiology.  In July 2000, he was seen for chronic pain 
syndrome.  The veteran submitted a letter from M.E.R., M.D., 
dated in March 2002, with regards to the etiology of the 
veteran's neck and back pain.  Dr. M.E.R. gave the opinion 
that the veteran had cervical spine and lumbar spine 
disabilities that were related to the ejection seat whiplash 
injury.  However, the veteran is already service-connected 
for those identified disabilities.  Dr. M.E.R. did not 
address chronic muscle pain relating to other areas of the 
body.

In October 2003, the veteran was seen by J.J.H., M.D., at the 
Sioux Falls VAMC for treatment for pain.  Dr. J.J.H. noted 
that the veteran had twelve trigger points to palpation.  Dr. 
J.J.H. diagnosed the veteran with chronic myofascial pain, in 
addition to cervical arthropathy, lumbar facet arthropathy, 
and degenerative spondylosis at C5-6.  Dr. J.J.H. related the 
veteran's problems with his neck and lumbar spine to the 
ejection seat injury.  He did not address the etiology of the 
diagnosed chronic myofascial pain.  Later, in a March 2006 
record, Dr. J.J.H. reiterated the diagnosis of chronic 
myofascial pain after the veteran sought treatment for a 
fibromyalgia-type pain.

In April 2005, the veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and noted the veteran's history of in-service injury.  
Physical examination was normal and the examiner stated that 
the veteran did not have myofascitis.  The examiner gave the 
opinion that the veteran did not have symptoms that have 
means of confirmation and that all of the past tests and 
studies had been normal.  He attributed the veteran's 
symptoms to a psychosomatic disorder.

The veteran underwent further VA examination in March 2006.  
The examiner, A.M.A., M.D., noted a detailed medical history 
for the veteran and stated that the veteran did not have a 
prior diagnosis of fibromyalgia.  On examination, Dr. A.M.A. 
found that the veteran had active fibromyalgia.  The tender 
points were located near the cervical spine, thoracic and 
lumbar spine, hips, chest wall, and hands.  Dr. A.M.A. stated 
that, according to the current medical research, the veteran 
met the criteria for a diagnosis of fibromyalgia.  Dr. A.M.A. 
gave the opinion that the veteran's fibromyalgia was less 
likely as not caused by service and was not aggravated by 
service.  Dr. A.M.A. cited to the pre-service, in-service, 
and post-service medical evidence.  It was also noted that 
there was radiographic evidence of cervical spine and lumbar 
spine disabilities, but Dr. A.M.A. stated that these were 
separate disabilities for which the veteran had already been 
awarded service connection.

In consideration of the evidence, the Board finds that it is 
likely that the veteran has a chronic muscular pain disorder, 
termed either chronic myofascial pain or fibromyalgia.  
Although the April 2005 VA examiner did not have that 
opinion, the Board finds that the diagnoses provided by Drs. 
J.J.H. and A.M.A. outweigh that opinion.  Regarding etiology, 
the Board finds Dr. A.M.A.'s opinion to be the most probative 
on the subject.  The opinion was based on a thorough review 
of the claims file and a notation of the veteran's medical 
history.  The veteran was examined and Dr. A.M.A. stated that 
current medical research was reviewed.  Dr. A.M.A. provided 
adequate reasoning and differentiated between the chronic 
muscle pain and the spine disabilities for which the veteran 
was already service connected.  The other examiners did not 
review the claims file or did not differentiate between the 
several musculoskeletal disabilities.  Therefore, based on 
Dr. A.M.A.'s opinion, the Board finds that the veteran does 
not have a myofascial disorder that is attributable to his 
active military service.  Accordingly, service connection is 
not warranted.

Nausea and Flu-like Symptoms, Fatigue, Chest Pain, and
Dizziness and Lightheadedness

The veteran contends that he has experienced multiple 
symptoms since his in-service injuries, including nausea and 
flu-like symptoms, chest pain, fatigue, and dizziness and 
lightheadedness.  After a review of the evidence, the Board 
finds that the veteran does not have current disability 
manifested by these symptoms that is attributable to his 
active duty service.

Post-service medical records document complaints of and 
treatment for the claimed symptoms.  The veteran has been 
treated intermittently for epigastric discomfort, possible 
reflux, and pharyngitis since at least November 1983.  In 
2003, he was treated by VA for gastroesophageal reflux 
disease, but he denied nausea and vomiting at the time.  The 
April 2005 VA examiner stated that he could not accept flu-
like symptoms as a diagnosis because the veteran did not have 
complaints of fever, headaches, dry cough, nausea, or muscle 
aches at the time of the examination.  As noted above, the 
veteran has already been awarded service connection for 
constipation associated with his service-connected lumbar 
spine disability.

The veteran has been intermittently treated for loss of 
energy, fatigue, and lethargy since at least November 1979.  
In a September 1982 record, it was stated that the etiology 
was unknown.  The April 2005 VA examiner gave the opinion 
that it was unlikely that the veteran experiences fatigue as 
a result of service.  In the March 2006 VA examination 
report, Dr. A.M.A. noted that drowsiness is a side effect of 
the veteran's pain medication.

Records show regular treatment for chest pain since at least 
November 1978.  Numerous x-rays, EKGs, and cardiac 
examinations since that time have failed to identify an 
underlying heart disease or disability.  The absence of heart 
disease was confirmed during VA examinations conducted in 
December 2003 and April 2005.  The most recent x-ray report, 
dated in March 2004, was negative regarding the chest.  In 
the March 2006 VA examination report, Dr. A.M.A. gave the 
opinion that the veteran's chest pain was a symptom of his 
fibromyalgia.  The opinion was based on the medical 
literature and documented medical manifestations of 
fibromyalgia.

The veteran has complained of and received treatment for 
dizziness and lightheadedness since at least January 1974.  
In March 1974, a private treatment provider noted the 
veteran's complaints and two in-service injuries.  The 
veteran was diagnosed with disequilibrium syndrome probably 
secondary to a labyrinthine dysfunction.  A skull x-ray was 
negative at that time.  In a December 2003 VA examination 
report, the veteran was diagnosed with dizziness, but 
dizziness was not evidenced on examination.  In March 2005, 
the veteran submitted a letter from W.D.R., a retired major 
general and former judge advocate general.  W.D.R. stated 
that the veteran's dizziness can be traced from the incident 
involving excessive "G" forces and that service connection 
is clear.  The April 2005 VA examiner stated that the 
veteran's dizziness and lightheadedness was more likely than 
not attributable to a somatization disorder.  A VA treatment 
record from March 2006 reflects a diagnosis of dizziness and 
balance problems with an unknown etiology.  Similar to 
symptoms of chest pain, Dr. A.M.A. gave the opinion that the 
veteran's dizziness and lightheadedness was a symptom of his 
fibromyalgia.

The medical evidence of record does not show that the 
veteran's claimed symptoms of nausea and flu-like symptoms, 
as well as fatigue, are manifestations of an underlying 
disability.  Additionally, based on Dr. A.M.A.'s opinion, the 
symptoms of chest pain and dizziness and lightheadedness are 
secondary to fibromyalgia, a disability for which the veteran 
had not been granted service connection.  For the reasons 
cited above, the Board finds that opinion to be the most 
probative.  Without evidence of a disability that is 
attributable to the veteran's military service, service 
connection is not warranted.

The Board notes that the veteran submitted a letter from 
T.H.O., M.D., dated in September 2003.  Dr. T.H.O. stated 
that it was more likely than not that many of the veteran's 
symptoms over the previous 20 years were related to the 
traumatic injury when he was a pilot.  Dr. T.H.O. noted the 
symptoms that appeared in the veteran's record, including 
flu-like symptoms, fatigue, chest pain, and dizziness.  The 
Board does not find the letter persuasive in support of an 
award of service connection because Dr. T.H.O. did not detail 
which of the many symptoms were related to the veteran's 
service; nor did he detail the actual disability of which the 
symptoms were manifestations.  Additionally, the Board does 
not find W.D.R.'s letter probative because there is no 
indication W.D.R. possesses the medical expertise necessary 
to issue a competent medical opinion.  Finally, the Board 
acknowledges the medical research submitted by the veteran 
with regard to pain and whiplash injuries.  However, the 
Board does not find the information probative because it 
addresses those issues in general and does not address the 
veteran's specific case.

Temporomandibular Joint Pain

Temporomandibular joint (TMJ) pain was first evidenced by the 
medical record in the September 2003 letter from Dr. T.H.O.  
He stated that the veteran had a history of TMJ that is part 
of the picture of his current symptoms.  Dr. T.H.O. also 
stated that many of the veteran's symptoms were more likely 
than not related to the veteran's in-service pilot injury.

In January 2004, the veteran underwent VA dental examination 
in connection with the claim.  The examiner noted a history 
of a whiplash injury and periodic complaints of pain to the 
right side TMJ.  Examination of the area revealed an 
anatomically symmetrical facial appearance.  There was 
crepitus on movement, but no pain was generated with 
palpation.  X-rays were within normal limits.  The examiner 
provided a diagnostic impression of right side TMJ not 
demonstrated on the examination.  Additionally, in the April 
2005 examination report, a VA examiner stated that he knew of 
no study linking TMJ to an ejection seat mishap or an aborted 
aircraft maneuver.

Based on this evidence, the Board finds that the veteran does 
not have an identified disability of the TMJ.  Even though a 
history of TMJ pain was noted by several examiners, an 
identified disability is not evidenced in the record.  The 
veteran is competent to attest to experiencing recurring jaw 
pain, but the January 2004 examination reflected that the 
objective evidence indicated that a disability did not exist.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although the veteran asserts that he has jaw pain, 
mere pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  In the absence of proof of any 
disability associated with the TMJ, the claim of service 
connection for a disability manifested by TMJ pain may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy, or 
generally numbness, of each extremity as a result of the 
ejection seat injury.

During the March 2006 VA examination, he complained of 
numbness and tingling in both upper extremities, the left 
lower extremity, but not the right lower extremity.  EMG 
testing revealed normal motor and sensory nerve studies.  Dr. 
A.M.A. stated that there was no objective evidence to 
substantiate a diagnosis of peripheral neuropathy of any of 
the extremities.  Dr. A.M.A. opined that the veteran's 
subjective complaints of transient numbness of the hands and 
left leg were not due to service.

Objective medical evidence dated prior to the March 2006 
examination supports Dr. A.M.A.'s conclusion.  A December 
2003 VA neurological examination was normal and it was noted 
that there was no evidence of peripheral neuropathy.  During 
a September 2002 examination, the veteran's extremities were 
found to be normal.  An August 2002 VA treatment record 
showed that the veteran's neurologic testing was intact 
despite cervical spine degeneration.  Although the veteran 
has been occasionally treated for complaints of numbness of 
the extremities since his separation from service, the 
complaints have been inconsistent.  For instance, records 
document that in March 1974, the veteran had paresthesias, 
but in September 1977 he denied extremity numbness or 
weakness.  In any event, a disability manifested by numbness 
of the extremities, to include peripheral neuropathy, has not 
been identified in the veteran's case.

Here, there is no proof of any disability related to numbness 
of the extremities, including peripheral neuropathy; thus, 
the claim of service connection may not be granted.  See 
Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Consequently, service connection for peripheral neuropathy of 
the right upper extremity, left upper extremity, right lower 
extremity, and left lower extremity is not warranted.

Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony, as well as the statements of his 
family and friends, with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
their belief that the veteran's claimed symptoms and 
disabilities are related to his time in active service, as 
lay persons without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter-such as the diagnosis and 
etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the 
claims of service connection for myofascial disorder, nausea 
and flu-like symptoms, fatigue, chest pain, dizziness and 
lightheadedness, temporomandibular joint pain, and peripheral 
neuropathy of the extremities must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

The veteran was originally granted service connection for a 
psychoneurosis with anxiety reaction in April 1974.  He was 
awarded a noncompensable (zero percent) disability rating.  
During the pendency of this claim for a higher evaluation, 
the rating was increased on two separate occasions.  In March 
2004, the rating was increased to 10 percent, effective July 
16, 2003, and the service-connected disability was re-
characterized as major depression and anxiety disorder as a 
result of a change in diagnosis.  See 38 C.F.R. § 4.125 
(2007).  Subsequently, by a June 2006 decision, the RO 
increased the rating to 50 percent, effective July 16, 2003.  
Consequently, the appeal is for a disability rating in excess 
of 50 percent.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9434 for major depressive disorder.  Under 
that diagnostic code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9434) (2007).

A review of the medical evidence reveals that a rating in 
excess of 50 percent for major depression and anxiety 
disorder is not warranted during any time period of the 
claims process.  The Board finds that the veteran's service-
connected psychiatric disability has resulted in occupational 
and social impairment with no more than reduced reliability 
and productivity.  Treatment records and examination reports 
from the Sioux Falls VAMC reflect related symptoms of 
depression, anxiety, panic attacks, sleep disturbance, and 
poor concentration.  Such symptomatology is already 
contemplated by the criteria for the 50 percent rating that 
is currently assigned.

Symptoms resulting in greater impairment, as set forth in the 
criteria for a rating of 70 percent or 100 percent have not 
been evidenced by the treatment records or examinations 
reports.  The veteran underwent VA examination in December 
2003, April 2005, and March 2006 in connection with the 
claim.  According to these reports, the veteran has not 
exhibited suicidal ideation, homicidal ideation, or obsessive 
or compulsive behavior; nor has he experienced delusions or 
hallucinations.  The veteran's speech has been clear and 
normal, and he has been alert and oriented.  The veteran's 
thought process, including his abstract thinking, has been 
logical and normal.  He has also had good insight and 
judgment.  His hygiene has been normal and he has been neatly 
groomed.  Memory has been good and intact.  The veteran's 
affect has been full or slightly exaggerated.  Even the 
veteran's mood on examination has been noted as euthymic.  
Although depression and panic attacks have been reported by 
the veteran, the continuous nature of those symptoms 
necessary to warrant a higher rating has not been evidenced.

According to the VA psychiatric examination results, several 
of the symptoms set forth in the criteria for a 50 percent 
rating are not even met.  Flattened affect, impaired speech, 
multiple panic attacks per week, difficulty in understanding 
complex commands, memory impairment, and impaired judgment 
and abstract thinking have not been shown.  Nevertheless, a 
50 percent rating has already been assigned.

Regarding occupational, social, and family relationships, the 
evidence does not show that the veteran has an inability to 
establish and maintain these types of relationships.  The VA 
examinations show that the veteran has been a self-employed 
farmer for many years.  He has been married for over twenty 
years and has had a good relationship with his wife.  The 
veteran also has a good relationship with his children.  The 
veteran reported that he has many friends and a good support 
system.  Thus, a higher rating is not warranted as a result 
of the effects of the veteran's psychiatric disability on his 
relationships.

The Board notes that assigned global assessment of 
functioning (GAF) scores have ranged from 55 to 70 during the 
pendency of the claim.  The scores represent mild to moderate 
symptoms.  Examples of the moderate symptoms include flat 
affect, circumstantial speech, and occasional panic attacks.  
These types of symptoms are contemplated in the 50 percent 
rating.  Therefore, the Board does not find that the assigned 
GAF scores can be used as a basis for assigning a higher 
rating.

The veteran has received regular treatment for his 
psychiatric disability from the Sioux Falls VAMC since July 
2003.  He has primarily been treated for major depression 
with associated symptoms of anxiety and panic attacks.  The 
findings reflected by the treatment records are similar to 
the findings noted in the VA examination reports.  Symptoms 
consistent with a 70 percent or 100 percent rating have not 
been evidenced.  Therefore, the VA treatment records do not 
provide a basis for assigning a higher rating.  Consequently, 
a rating in excess of 50 percent is not warranted for major 
depression and anxiety disorder during any stage of the 
claims process.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's major depression and anxiety 
disorder reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In fact, his 
disability is accurately reflected by the schedular criteria.  
In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for major depression and 
anxiety disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for myofascial disorder is denied.

Service connection for nausea and flu-like symptoms is 
denied.

Service connection for fatigue is denied.

Service connection for chest pain is denied.

Service connection for dizziness and lightheadedness is 
denied.

Service connection for temporomandibular joint pain is 
denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

A rating in excess of 50 percent for major depression and 
anxiety disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


